DETAILED ACTION


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/05/2021 has been entered.



Response to Amendment
Received 08/05/2021

	Claim(s) 1-20 are pending.
	Claim(s) 1, 6, 9, and 16 have been amended.
The 35 U.S.C § 103 rejection to claims 1-20 have been fully considered in view of the amendments received 08/05/2021 and are fully addressed in the prior art rejection below.


Response to Arguments
Received 08/05/2021


Regarding independent claim(s) 1, 9, and 16:

Applicant’s arguments (Remarks, Page 8: ¶ 2 to Page 10: ¶ 3), filed 08/05/2021 with respect to the rejection(s) of claim(s) 1, 9, and 16 under 35 U.S.C § 103 have been fully considered and are persuasive. Wherein, Waldron et al. (US PGPUB No. 20180150892 A1) and Ballard et al. (US PGPUB No. 20140267419 A1) fails to teach the claimed amendments. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of Waldron et al., in view of Hart (US PGPUB No. 20150046296 A1), in view of Ballard et al., and further in view of Kurabayashi (US PGPUB No. 20200357188 A1).

Applicant’s arguments (Remarks Page 10: ¶ 4), filed 08/05/2021, with respect to the rejection(s) of claim(s) 9 and 16 under 35 U.S.C § 103 have been fully considered and are persuasive due claim 9's and claim 16's similarity to claim 1. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.


Regarding dependent claims 2-8, 10-15, and 17-20:

Applicant’s arguments (Remarks Page 11: ¶ 1), filed 08/05/2021, with respect to the rejection(s) of claim(s) 2-8, 10-15, and 17-20 under 35 U.S.C § 103 have been fully considered and are persuasive due the dependency upon claims 1, 9, and 16 respectively. Therefore, the rejection has been withdrawn, necessitated by Applicant's amendments. However, upon further consideration, a new ground(s) of rejection is made in view of prior art as mentioned above.





Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Waldron et al., US PGPUB No. 20180150892 A1, hereinafter Waldron, in view of Hart, US PGPUB No. 20150046296 A1, hereinafter Hart, in view of Ballard et al., US PGPUB No. 20140267419 A1, hereinafter Ballard, and further in view of Kurabayashi, US PGPUB No. 20200357188 A1, hereinafter Kurabayashi.

Regarding claim 1, Waldron discloses a system (Waldron; a system 100 [¶ 0040], as depicted within Fig. 1; wherein, system 100 further comprises server 102 and AR device 400) comprising: 
at least one processor (Waldron; system 100, as addressed above, comprises (at least one) processor 112 of server 102 and processor 402 of AR device 400 [¶ 0053 and ¶ 0116]); and 
a memory having stored thereon computer-executable instructions that (Waldron; system 100, as addressed above, comprises a memory 114 and/or memory 404 which has stored thereon computer executable instructions [¶ 0061 and ¶ 0132]), when executed by the at least one processor (Waldron; instruction executable by the (at least one) processor(s), as addressed above), cause the system to: 
identify a region of a scene observed by an augmented reality device (Waldron; the one or more processor(s) of the system 100, as addressed above, is configured to identify a viewing area (i.e. region) of a real scene observed by an AR device 400 [¶ 0040 and ¶ 0042-0043]; furthermore, a region of a scene corresponding to a field-of-view (FOV) of an augmented reality (AR) environment [¶ 0049-0050, ¶ 0071, and ¶ 0082-0083], as further illustrated within Fig. 2 and 3; moreover, captured environment using the AR device 400 [¶ 0141-0142]);
an application with a physical object within the region (Waldron; the one or more processor(s) of the system 100, as addressed above, is configured to an implementation of information in the form of a user-interface (UI) (i.e. application) with a tangible/physical object within the FOV (i.e. region) [¶ 0082-0083 and ¶ 0088-0089]; moreover, product and/or service information that forms a UI [¶ 0082-0083, ¶ 0101-0102, and ¶ 0204]; wherein, “The augmented reality user device uses object recognition and optical character recognition to identify the location of the user and/or objects the user is looking at” [¶ 0014 and ¶ 0037-0038] “the augmented reality user device 400 presents the determined price of the objects 150 as a virtual object 206 in the real scene 200 in front of the user 106 using the display 408 of the augmented reality user device 400” [¶ 0083]); 
Waldron; the one or more processor(s) of the system 100, as addressed above, is configured to enable server 102 to receive sensor data from the AR device 400 [¶ 0042] associated with a network [¶ 0040 and ¶ 0052]; wherein, sensor data generated by incorporating positioning system data [¶ 0005, ¶ 0037, and ¶ 0042] in relation with obtaining location information of the user [¶ 0070]; Additionally, sensor data corresponds to object recognition, capture data, and product information [¶ 0044, ¶ 0061, and ¶ 0141-0142]; moreover, GPS sensor [¶ 0042 and ¶ 0114]; wherein, a token comprise location information [¶ 0013] that is sent from the AR device 400 and is received by the server 102 [¶ 0073-0074]; moreover, sensor data corresponds to a compiling of information [¶ 0046 and ¶ 0084]); 
generate an event based at least in part on the sensor data (Waldron; the one or more processor(s) of the system 100, as addressed above, is configured to enable server 102 to generate a virtual object (i.e. event, virtual assessment data) based (at least) in part on the sensor data [¶ 0074-0076 and ¶ 0085]; moreover, object recognition [¶ 0071-0072] associated with generating assessment data [¶ 0077-0078] and generating virtual objects that are visually presented to a user [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]); and      
provide the event to the application (Waldron; the one or more processor(s) of the system 100, as addressed above, is configured to provide the virtual object (i.e. event) to the implementation of information in the form of a UI (i.e. application) [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; wherein, assessment data [¶ 0047-0048 and ¶ 0050] are generated for tangible objects within the FOV [¶ 0049]; wherein, information transferred between an AR device and server [¶ 0101-0103], such that the information is received and processed by the server [¶ 0104] and then response information is provided to the AR device to be configured within UI [¶ 0104-0106]), wherein the application defines a user interface element using location indicated relative to the physical object (Waldron; the implementation of information in the form of a UI (i.e. application), as addressed above, defines one or more virtual objects (i.e. user interface element) using one or more locations visualized/indicated relative to the tangible/physical object [¶ 0049-0050 and ¶ 0082-0083]; moreover, one or more virtual objects rely on analyzed location information within a FOV [¶ 0042-0043, ¶ 0079-0080, and ¶ 0085], in relation with geolocation analysis [¶ 0191-0192, ¶ 0195-0196, and ¶ 0204-0205]; additionally, GPS location information corresponds to geographic coordinates [¶ 0042 and ¶ 0114]; still further, within a FOV one or more virtual objects are associated within one or more tangible objects in their location [¶ 0186, ¶ 0188, and ¶ 0204-0205], as illustrated within Fig. 9). 
Waldron fails to disclose to: 
store information associating an application with a physical object within the region; 

wherein the application defines a user interface element based, at least in part, on the coordinate system whose origin is defined relative to the physical point, and wherein the augmented reality device displays the user interface element based at least in part on translation of the coordinates to a location in the scene. 
However, Hart teaches to: information associating an application with a physical point within the region (Hart; info associating an AR UI (i.e. application) with a physical point/coordinate within the location/region [¶ 0024-0026]; moreover, airspace corresponding to a physical location [¶ 0029-0030] for a UI/menu [¶ 0031-0032 and ¶ 0064]); and
wherein the application defines a user interface element based, at least in part, on the coordinate system defined relative to the physical point (Hart; the AR UI (i.e. application) defines one or more digital content (i.e. user interface element) based on the coordinate system defined relative to the physical point [¶ 0025-0026 and ¶ 0029-0030]), and wherein the augmented reality device displays the user interface element based at least in part on rendering of the coordinates to a location in the scene (Hart; the AR device displays the one or more digital content (i.e. user interface element) based at least in part on rendering of the coordinates to a location in the scene [¶ 0024-0025 and ¶ 0030-0031]; moreover, anchor AR digital content [¶ 0041]). 
Waldron and Hart are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron, to incorporate to: information associating an application with a physical point within the region; and wherein the application defines a user interface element based, at least in part, on the coordinate system defined relative to the physical point, and wherein the augmented reality device displays the user interface element based at least in part on rendering of the coordinates to a location in the scene (as taught by Hart), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Hart; [¶ 0017-0018]).   
Waldron as modified by Hart fails to disclose to:
store information associating an application with a physical object within the region; 
the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point; and
translation of the coordinates to a location in the scene.
However, Ballard teaches generate an event based at least in part on the sensor data (Ballard; generate an event based at least in part on the sensor data [¶ 0027, ¶ 0032-0034, and ¶ 0038]; moreover, data visually conveyed to the AR device [¶ 0042-0044]), the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point (Ballard; the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point [¶ 0047-0050]; moreover, properties or rules associated with the virtual objects or new coordinates [¶ 0052-0053]; wherein, AR content is defined/linked to coordinate system [¶ 0054-0056 and ¶ 0058]); and
a user interface element based, at least in part, on the coordinate system whose origin is defined relative to the physical point (Ballard; an AR content (i.e. user interface element) based on the coordinate system whose origin is defined [¶ 0060-0062 and ¶ 0064] relative to the physical point at least in part [¶ 0017, ¶ 0048, and ¶ 0069]; moreover, “the AR content is snapped to a real world location” [¶ 0047-0048 and ¶ 0071-0073]), and wherein the augmented reality device displays the user interface element based at least in part on translation of the coordinates to a location in the scene (Ballard; the AR device (i.e. HMD) displays the AR content (i.e. user interface element) based at least in part on translation of the coordinates to a location in the scene [¶ 0061-0062, ¶ 0064, and ¶ 0066-0067]). 
Waldron in view of Hart and Ballard are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart, to incorporate generate an event based at least in part on the sensor data, the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point; and a user interface element based, at least in part, on the coordinate system whose origin is defined relative to the physical point, and wherein the as taught by Ballard), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Ballard; [¶ 0018-0019]).   
Waldron as modified by Hart and Ballard fails to disclose to:
store information associating an application with a physical object within the region.
However, Kurabayashi teaches to store information associating an application with a physical object within the region (Kurabayashi; storing information associating an application with a physical object within the region [¶ 0056 and ¶ 0061-0063]; moreover, web application that provides mixed reality data [¶ 0021] that is able to be defined in advance [¶ 0051]);
generate an event based at least in part on the sensor data (Kurabayashi; generate an event based at least in part on the sensor data [¶ 0046-0047, ¶ 0093, and ¶ 0099]; moreover, extracting data image input data to present MR data [¶ 0084-0086 and ¶ 0092-0093]), the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point (Kurabayashi; event comprising coordinates in a coordinate system whose origin is defined relative to the physical point [¶ 0052-0054 and ¶ 0092-0094]; wherein, a physical marker defines a coordinate system whose origin is relative to the physical point [¶ 0054-0056 and ¶ 0098-0099]); and
provide the event to the application (Kurabayashi; provide the event to the application through extraction [¶ 0084-0086 and ¶ 0091]; moreover, identification of markers that activate the web app [¶ 0019 and ¶ 0093-0094]), wherein the application defines a user interface element based, at least in part, on the coordinate system whose origin is defined relative to the physical point  (Kurabayashi; the application defines a UI element based on the coordinate system whose origin is defined relative to the physical point at least in part [¶ 0091-0093]; moreover, MR data associated with one or more markers [¶ 0085 and ¶ 0093-0094]), and wherein the augmented reality device displays the user interface element based at least in part on translation of the coordinates to a location in the scene (Kurabayashi; the AR device [¶ 0036, ¶ 0043, and ¶ 0051-0052] displays the UI element based at least in part on translation of the coordinates to a location in the scene [¶ 0054-0055 and ¶ 0091-0093]). 
Waldron in view of Hart, Ballard, and Kurabayashi are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart and Ballard, to incorporate store information associating an application with a physical object within the region; generate an event based at least in part on the sensor data, the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point; and provide the event to the application, wherein the application defines a user interface element based, at least in part, on the coordinate system whose origin is defined relative to the physical point, and wherein the as taught by Kurabayashi), in order to provide an improved mixed reality environment of virtual and real space that allow for user a natural experience (Kurabayashi; [¶ 0002 and ¶ 0004-0006]).   

Regarding claim 2, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the system of claim 1, wherein the application indicates the coordinates associated with at least one of a position or orientation of the augmented reality device (Waldron; the implementation of information in the form of a UI (i.e. application), as addressed within the parent claim, visualizes/indicates the one or more location(s) associated with (at least one of) a position or orientation of the AR device [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; moreover, geolocation [¶ 0188, ¶ 0192, and ¶ 0195-0196] via a GPS sensor [¶ 0042 and ¶ 0114]). 
Ballard further teaches the coordinates irrespective of changes to at least one of a position or orientation of the augmented reality device (Ballard; the coordinates regardless/irrespective of changes to (at least one of) a position or orientation of the AR device [¶ 0068]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart, Ballard, and Kurabayashi, to incorporate the coordinates irrespective of changes to at least one of a position or orientation of the augmented reality device (as taught by Ballard), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Ballard; [¶ 0018-0019]). 

Regarding claim 3, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the system of claim 1, wherein the region is associated with an object and the application indicates the location (Waldron; the FOV (i.e. region) is associated with an object and the implementation of information in the form of a UI (i.e. application) visualizes/indicates the location [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; moreover, Figs. 2 and 3 illustrates a visual indication of one or more location(s); and moreover, “the augmented reality user device 400 presenting information as virtual objects overlaid with the objects 150 in front of the user 106 are described in FIGS. 2 and 3.  Using virtual objects overlaid, the augmented reality user device 400 provides a head-up display that allows the user 106 to view their personal information while simultaneously looking at other objects in front of the user 106” [¶ 0049-0050]; additionally, Fig. 9 illustrates a visual indication of a location [¶ 0202 and ¶ 0204-0205]).
Ballard further teaches wherein the region is associated with an object and indicating the coordinates irrespective of changes to a position of the object (Ballard; the region is associated with an AR device (i.e. object) and indicates the coordinates regardless/irrespective of changes to a position of the AR device (i.e. object) [¶ 0058 and ¶ 0062]; moreover, location and locating of AR content regardless of changes [¶ 0064-0065 and ¶ 0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart, Ballard, and Kurabayashi, to incorporate wherein the region is associated with as taught by Ballard), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Ballard; [¶ 0018-0019]). 

Regarding claim 4, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the system of claim 1, wherein the memory has stored thereon computer-executable instructions that, when executed by the at least one processor, cause the system to: 
update the region based at least in part on a change to at least one of a position or orientation of the augmented reality device (Waldron; the one or more processor(s) of the system 100 execute memory stored instructions, as addressed within the parent claim, in a manner configured to implicitly update the FOV (i.e. region) based (at least) in part on a change to at least one of a position or orientation of the AR device [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; wherein, a user is provided with information based on where the user is looking [¶ 0008-0010], as a apart of an information communion between a server and client in real time [¶ 0071, ¶ 0073-0074, and ¶ 0079]). 

Regarding claim 5, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the system of claim 1, wherein the application defines the user interface element by at least specifying a location associated with the user interface element (Waldron; the implementation of information in the form of a UI (i.e. application) defines the UI element, as addressed within the parent claim, by at least specifying a frontal location [¶ 0037-0038 and ¶ 0049-0050] associated with the UI element [¶ 0079-0080, ¶ 0083, and ¶ 0085]; wherein, placement of one or more elements of information in front of a user [¶ 0008-0010] allows for quick view information [¶ 0015]).
  Ballard further teaches the user interface element by at least specifying a gravitational point associated with a user interface element (Ballard; AR content (i.e. user interface element) by at least specifying a lock mode point (i.e. gravitational point) associated with AR content (i.e. user interface element) [¶ 0058 and ¶ 0062]; moreover, control of interaction with location of AR content [¶ 0064-0065 and ¶ 0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart, Ballard, and Kurabayashi, to incorporate the user interface element by at least specifying a gravitational point associated with a user interface element (as taught by Ballard), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Ballard; [¶ 0018-0019]). 

Regarding claim 6, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the system of claim 1, wherein the memory has stored thereon computer-executable instructions that, when executed by the at least one processor, cause the system to: 
Waldron; the one or more processor(s) of the system 100 execute memory stored instructions, as addressed within the parent claim, in a manner configured to determine an estimate of relevance [¶ 0075 and ¶ 0077-0078] of the virtual object (i.e. event) to the implementation of information in the form of a UI (i.e. application) [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; moreover, recommendations and assessment [¶ 0048 and ¶ 0058-0059]; wherein, relevance is subjective), the estimate based at least in part on a position of the region relative to the event (Waldron; the estimate, as addressed above, based (at least) in part on a position of the FOV (i.e. region) to the virtual object (i.e. event) [¶ 0082-0083, and ¶ 0085]); and 
determine to provide the event to the application (Waldron; the one or more processor(s) of the system 100 execute memory stored instructions, as addressed within the parent claim, in a manner configured to determine to provide the virtual object (i.e. event) the implementation of information in the form of a UI (i.e. application) [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; Wherein, the AR device presents one or more virtual objects [¶ 0079-0080 and ¶ 0098-0099]; wherein, the virtual assessment data is provided to a client from a server [¶ 0047-0049]), based at least in part on the estimated relevance (Waldron; determine to provide the virtual object (i.e. event) the implementation of information in the form of a UI (i.e. application), as addressed above, based (at least) in part on the estimated relevance [¶ 0075 and ¶ 0077-0078]; wherein, relevance is subjective).  

Regarding claim 7, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the system of claim 1, wherein the memory has stored thereon computer-executable instructions that, when executed by the at least one processor, cause the system to: 
store information indicative of a subscription by the application to events of an event type (Waldron; the one or more processor(s) of the system 100 execute memory stored instructions, as addressed within the parent claim, in a manner configured to store account and/or user information (i.e. information indicative of a subscription) by the implementation of information in the form of a UI (i.e. application) to virtual objects (i.e. events) of a product and/or service (i.e. event type) [¶ 0061, ¶ 0063-0064, and ¶ 0084-0085]; moreover, storing information associated with a user [¶ 0063-0065], and user account information [¶ 0055-0056 and ¶ 0058-0059]; and moreover, user authentication for access to data of a server and/or third-party [¶ 0069-0070]); and 
provide the event to the application based at least in part on determining an estimate of relevance of the event based at least in part on proximity of the event to the region (Waldron; provide the virtual object (i.e. event) to the implementation of information in the form of a UI (i.e. application) based at least in part on determining an estimate of relevance [¶ 0075 and ¶ 0077-0078] of the virtual object (i.e. event) based at least in part on proximity of the event to the FOV (i.e. region) [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; moreover, recommendations and assessment [¶ 0048 and ¶ 0058-0059]; wherein, relevance is subjective). 
 
Regarding claim 8, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the system of claim 1, wherein the augmented reality device filters sensor data based at least in part on the position of the region (Waldron; the AR device, as addressed within the parent claim, filters/selects sensor data based (at least) in part on the position of the FOV (i.e. region) [¶ 0082-0083]; moreover, the selection/identification of sensor data based on the view of the user [¶ 0037-0038 and ¶ 0043] to be present [¶ 0049-0050]).  

Regarding claim 9, Waldron discloses a computer-implemented method (Waldron; one or more computer implemented methods 500 [¶ 0137], 600 [¶ 0151], 700 [¶ 0160], 800 [¶ 0174], 1000 [¶ 0206], and/or 1100 [¶ 0217]), comprising:
identifying a point in physical space associated with a region of an augmented reality scene (Waldron; the one or more methods, as addressed above, comprises identifying a point/position in physical/tangible space associated with a viewing area (i.e. region) of an AR scene [¶ 0042-0043, ¶ 0079-0080, and ¶ 0082-0083]; moreover, identifying a location [¶ 0196-0197] in physical space associated with a FOV of an AR environment [¶ 0205] proximate to a user [¶ 0202-0204]; wherein, GPS is used [¶ 0070 and ¶ 0114]; furthermore, a region of a scene corresponding to a field-of-view (FOV) of an augmented reality (AR) environment [¶ 0049-0050, ¶ 0071, and ¶ 0082-0083], as further illustrated within Fig. 2 and 3; moreover, captured environment using the AR device 400 [¶ 0141-0142]);
associating an application with the region (Waldron; the one or more methods, as addressed above, comprises associating an implementation of information in the form of a UI (i.e. application) with the FOV (i.e. region) [¶ 0082-0083 and ¶ 0088-0089]; moreover, product and/or service information that forms a UI [¶ 0082-0083, ¶ 0101-0102, and ¶ 0204]; wherein, “The augmented reality user device uses object recognition and optical character recognition to identify the location of the user and/or objects the user is looking at” [¶ 0014 and ¶ 0037-0038] “the augmented reality user device 400 presents the determined price of the objects 150 as a virtual object 206 in the real scene 200 in front of the user 106 using the display 408 of the augmented reality user device 400” [¶ 0083]);
receiving sensor data from the augmented reality device (Waldron; the one or more processor(s) of the system 100, as addressed above, is configured to enable server 102 to receive sensor data from the AR device 400 [¶ 0042] associated with a network [¶ 0040 and ¶ 0052]; wherein, sensor data generated by incorporating positioning system data [¶ 0005, ¶ 0037, and ¶ 0042] in relation with obtaining location information of the user [¶ 0070]; Additionally, sensor data corresponds to object recognition, capture data, and product information [¶ 0044, ¶ 0061, and ¶ 0141-0142]; moreover, GPS sensor [¶ 0042, ¶ 0114]; wherein, a token comprise location information [¶ 0013] that is sent from the AR device 400 and is received by the server 102 [¶ 0073-0074]; moreover, sensor data corresponds to a compiling of information [¶ 0046 and ¶ 0084]); 
generating an event based at least in part on the sensor data (Waldron; the one or more processor(s) of the system 100, as addressed above, is configured to enable server 102 to generate a virtual object (i.e. event, virtual assessment data) based (at least) in part on the sensor data [¶ 0074-0076 and ¶ 0085]; moreover, object recognition [¶ 0071-0072] associated with generating assessment data [¶ 0077-0078] and generating virtual objects that are visually presented to a user [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]); and 
providing the event to the application (Waldron; the one or more methods, as addressed above, comprises provide a virtual object (i.e. event) to the implementation of information in the form of a UI (i.e. application) [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; wherein, assessment data [¶ 0047-0048 and ¶ 0050] are generated for tangible objects within the FOV [¶ 0049]; wherein, information transferred between an AR device and server [¶ 0101-0103], such that the information is received and processed by the server [¶ 0104] and then response information is provided to the AR device to be configured within UI [¶ 0104-0106]), wherein the application, in response to the event, generates a user interface element using location indicated relative to an origin (Waldron; the implementation of information in the form of a UI (i.e. application), as addressed above, generates one or more virtual objects (i.e. user interface element) using one or more location(s) visualized/indicated relative to an point/origin linked to an object [¶ 0049-0050 and ¶ 0082-0083] in response to the virtual object (i.e. event) [¶ 0077-0079]; moreover, one or more virtual objects rely on analyzed location information within a FOV [¶ 0042-0043, ¶ 0079-0080, and ¶ 0085], in relation with object recognition [¶ 0071-0072] and geolocation analysis [¶ 0191-0192, ¶ 0195-0196, and ¶ 0204-0205]; additionally, GPS location information corresponds to geographic coordinates [¶ 0042 and ¶ 0114]; still further, within a FOV one or more virtual objects are associated within one or more tangible objects in their location [¶ 0186, ¶ 0188, and ¶ 0204-0205], as illustrated within Fig. 9). 
Waldron fails to disclose storing information associating an application with the region; 
the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point; and
wherein the application, in response to the event, generates a user interface element using coordinates indicated relative to the origin of the coordinate system, and wherein the augmented reality device displays the user interface element based at least in part on translation of the coordinates to a position in the augmented reality scene. 
However, Hart teaches information associating an application with the region (Hart; info associating an AR UI (i.e. application) with the location/region [¶ 0024-0026]; moreover, airspace corresponding to a physical location [¶ 0029-0030] for a UI/menu [¶ 0031-0032 and ¶ 0064]); and
 wherein the application generates a user interface element using coordinates indicated relative to the origin of the coordinate system (Hart; the AR UI (i.e. application) generates one or more digital content (i.e. user interface element) using coordinates indicated relative to the origin of the coordinate system [¶ 0025-0026 and ¶ 0029-0030]), and wherein the augmented reality device displays the user interface element based at least in part on rendering of the coordinates to a position in the augmented reality scene (Hart; the AR device displays the one or more digital content (i.e. user interface element) based at least in part on rendering of the coordinates to a position/location in the AR scene [¶ 0024-0025 and ¶ 0030-0031]; moreover, anchor AR digital content [¶ 0041]).
Waldron and Hart are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron, to incorporate information associating an application with the region; and wherein the application generates a user interface element using coordinates indicated relative to the origin of the coordinate system, and wherein the augmented reality device displays the user interface element based at least in part on rendering of the coordinates to a position in the augmented reality scene (as taught by Hart), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Hart; [¶ 0017-0018]).
Waldron as modified by Hart fails to disclose storing information associating an application with the region; 
the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point; and
translation of the coordinates to a position in the augmented reality scene.
However, Ballard teaches generating an event based at least in part on the sensor data (Ballard; generating an event based at least in part on the sensor data [¶ 0027, ¶ 0032-0034, and ¶ 0038]; moreover, data visually conveyed to the AR device [¶ 0042-0044]), the event comprising coordinates in a coordinate system whose origin is defined relative to the point (Ballard; the event comprising coordinates in a coordinate system whose origin is defined relative to the point [¶ 0047-0050]; moreover, properties or rules associated with the virtual objects or new coordinates [¶ 0052-0053]; wherein, AR content is defined/linked to coordinate system [¶ 0054-0056 and ¶ 0058]); and

a user interface element using coordinates indicated relative to the origin of the coordinate system (Ballard; an AR content (i.e. user interface element) using coordinates [¶ 0060-0062 and ¶ 0064] indicated relative to the origin of the coordinate system [¶ 0017, ¶ 0048, and ¶ 0069]; moreover, “the AR content is snapped to a real world location” [¶ 0071-0073]), and wherein the augmented reality device displays the user interface element based at least on translation of the coordinates to a position in the augmented reality scene (Ballard; the AR device (i.e. HMD) displays the AR content (i.e. user interface element) based at least on translation of the coordinates to a position in the AR scene [¶ 0061-0062, ¶ 0064, and ¶ 0066-0067]).
Waldron in view of Hart and Ballard are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart, to incorporate generating an event based at least in part on the sensor data, the event comprising coordinates in a coordinate system whose origin is defined relative to the point; and a user interface element using coordinates indicated relative to the origin of the coordinate system, and wherein the augmented reality device displays the user interface element based at least on translation of the coordinates to a position in the augmented reality scene (as taught by Ballard), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Ballard; [¶ 0018-0019]).   
Waldron as modified by Hart and Ballard fails to disclose storing information associating an application with the region.
However, Kurabayashi teaches storing information associating an application with the region (Kurabayashi; storing information associating an application with the region [¶ 0056 and ¶ 0061-0063]; moreover, web application that provides mixed reality data [¶ 0021] that is able to be defined in advance [¶ 0051]);
generating an event based at least in part on the sensor data (Kurabayashi; generating an event based at least in part on the sensor data [¶ 0046-0047, ¶ 0093, and ¶ 0099]; moreover, extracting data image input data to present MR data [¶ 0084-0086 and ¶ 0092-0093]), the event comprising coordinates in a coordinate system whose origin is defined relative to the point (Kurabayashi; event comprising coordinates in a coordinate system whose origin is defined relative to the point [¶ 0052-0054 and ¶ 0092-0094]; wherein, a physical marker defines a coordinate system whose origin is relative to the point [¶ 0054-0056 and ¶ 0098-0099]); and
Kurabayashi; providing the event to the application through extraction [¶ 0084-0086 and ¶ 0091]; moreover, identification of markers that activate the web app [¶ 0019 and ¶ 0093-0094]), wherein the application, in response to the event, generates a user interface element using coordinates indicated relative to the origin of the coordinate system (Kurabayashi; the application generates a UI element using coordinates indicated relative to the origin of the coordinate system [¶ 0091-0093] in response to the event [¶ 0052-0054 and ¶ 0092-0094]; moreover, MR data associated with one or more markers [¶ 0085 and ¶ 0093-0094]), and wherein the augmented reality device displays the user interface element based at least in part on translation of the coordinates to a location in the scene (Kurabayashi; the AR device [¶ 0036, ¶ 0043, and ¶ 0051-0052] displays the UI element based at least in part on translation of the coordinates to a location in the scene [¶ 0054-0055 and ¶ 0091-0093]). 
Waldron in view of Hart, Ballard, and Kurabayashi are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart and Ballard, to incorporate storing information associating an application with the region; generating an event based at least in part on the sensor data, the event comprising coordinates in a coordinate system whose origin is defined relative to the point; and providing the event to the application, wherein the application, in response to as taught by Kurabayashi), in order to provide an improved mixed reality environment of virtual and real space that allow for user a natural experience (Kurabayashi; [¶ 0002 and ¶ 0004-0006]).   

Regarding claim 10, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the method of claim 9, wherein the coordinates are independent of changes to at least one of a position or orientation of the augmented reality device (Ballard; the coordinates are independent of changes to (at least one of) a position or orientation of the AR device [¶ 0068]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart, Ballard, and Kurabayashi, to incorporate the coordinates are independent of changes to at least one of a position or orientation of the augmented reality device (as taught by Ballard), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Ballard; [¶ 0018-0019]). 

Regarding claim 11, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the method of claim 9, wherein the region is associated with an object observed in the augmented reality scene (Waldron; the FOV (i.e. region) is associated with an object observed in the AR scene [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; moreover, Figs. 2 and 3 illustrates a visualization/indication of a location; and moreover, “the augmented reality user device 400 presenting information as virtual objects overlaid with the objects 150 in front of the user 106 are described in FIGS. 2 and 3.  Using virtual objects overlaid, the augmented reality user device 400 provides a head-up display that allows the user 106 to view their personal information while simultaneously looking at other objects in front of the user 106” [¶ 0049-0050]; additionally, Fig. 9 illustrates a visual indication of a location [¶ 0202 and ¶ 0204-0205]).  
Ballard further teaches the region is associated with an object observed in the augmented reality scene and the coordinates are independent of changes to a position of the object (Ballard; the region is associated with an AR content (i.e. object) observed in the AR scene and the coordinates are independent of changes to a position of the AR content (i.e. object) [¶ 0058 and ¶ 0062]; moreover, location and locating of AR content regardless of changes [¶ 0064-0065 and ¶ 0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart, Ballard, and Kurabayashi, to incorporate the region is associated with an object observed in the augmented reality scene and the coordinates are independent of changes to a position of the object (as taught by Ballard), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Ballard; [¶ 0018-0019]). 

Regarding claim 12, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the method of claim 11, further comprising updating the position of the region based on a change to at least one of a position or orientation of the augmented reality device (Waldron; implicitly updating the position of the FOV (i.e. region) based on a change to at least one of a position or orientation of the AR device [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; wherein, a user is provided with information based on where the user is looking [¶ 0008-0010], as a apart of an information communion between a server and client in real time [¶ 0071, ¶ 0073-0074, and ¶ 0079]). 
  
Regarding claim 13, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the method of claim 11, further comprising updating the position of the region to encompass the object in response to a view of the object (Waldron; implicitly updating the position of the FOV (i.e. region) to include/encompass the object in response to view of the object [¶ 0082-0083, ¶ 0085, and ¶ 0101-0102], as illustrated within Figs. 2 and 3; wherein, a user is provided with information based on where the user is looking [¶ 0008-0010], as a apart of an information communion between a server and client in real time [¶ 0071, ¶ 0073-0074, and ¶ 0079-0080]).  
Ballard further teaches the position of the region to encompass the object in response to movement of the object (Ballard; the position of the region of the user to include/encompass the AR content (i.e. object) in response to movement of the AR content (i.e. object) via a user/HMD [¶ 0058 and ¶ 0062]; moreover, control of interaction with location of AR content [¶ 0064-0065 and ¶ 0067]).
Waldron as modified by Hart, Ballard, and Kurabayashi, to incorporate the position of the region to encompass the object in response to movement of the object (as taught by Ballard), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Ballard; [¶ 0018-0019]). 

Regarding claim 14, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the method of claim 9, further comprising determining an estimate of relevance of the event based at least in part on proximity of the event to the region (Waldron; determine an estimate of relevance [¶ 0075 and ¶ 0077-0078] of a virtual object (i.e. event) based at least in part on proximity of the virtual object (i.e. event) to the FOV (i.e. region) [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; moreover, recommendations and assessment [¶ 0048 and ¶ 0058-0059]; moreover, proximity of the one or more virtual objects to the FOV [¶ 0202 and ¶ 0204-0205]; wherein, relevance is subjective).  

Regarding claim 15, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the method of claim 9, wherein the application indicates the coordinates by at least indicating a point in the region (Waldron; the implementation of information in the form of a UI (i.e. application), as addressed within the parent claim, visualizes/indicates the location by at least visualizing/indicating a frontal point in the FOV (i.e. region) [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085], as illustrated within Figs. 2 and 3; wherein, placement of one or more elements of information in front of a user [¶ 0008-0010] allows for quick view information [¶ 0015]; moreover, a frontal point/location [¶ 0037-0038 and ¶ 0049-0050]).
  Ballard further teaches indicating the coordinates by at least indicating a gravitational point in the region (Ballard; indicating the coordinates by at least indicating a lock mode point (i.e. gravitational point) associated with AR content  in the region of the user [¶ 0058 and ¶ 0062]; moreover, control of interaction with location of AR content [¶ 0064-0065 and ¶ 0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart, Ballard, and Kurabayashi, to incorporate indicating the coordinates by at least indicating a gravitational point in the region (as taught by Ballard), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Ballard; [¶ 0018-0019]). 

Regarding claim 16, Waldron discloses a non-transitory computer-readable storage medium having stored thereon executable instructions that, in response to being executed by one or more processors of an augmented reality device, cause the augmented reality device (Waldron; one or more memory units 114 and/or 404 (i.e. non-transitory computer-readable storage medium) having stored thereon executable instructions [¶ 0061 and ¶ 0132], as depicted within Fig. 4, that cause the AR device to perform [¶ 0107, ¶ 0110, and ¶ 0118], in response to being executed by one or more processors 402 of an AR device 400 [¶ 0053 and ¶ 0116-0117] of system 100 [¶ 0040]) to at least: 
send a request to associate an application with a physical region encompassing an object identified in an augmented reality scene (Waldron; the executable instructions that when executed by one or more processors of the AR, as addressed above, cause the AR device to (at least) send a request/token [¶ 0034-0035 and ¶ 0046-0047] to associate an implementation of information in the form of a user-interface (UI) (i.e. application) with a tangible/physical FOV (i.e. physical region) includes/encompassing an object identified in an AR scene [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; moreover, object recognition [¶ 0043-0044]); 
send sensor data to a remote service (Waldron; the executable instructions that when executed by one or more processors of the AR, as addressed above, cause the AR device to (at least) send sensor data to a server (i.e. remote service) [¶ 0128-0129]; wherein, sensor data corresponds to a token [¶ 0046-0047]), the sensor data selected for sending based at least in part on a location of the physical region encompassing the object identified in the augmented reality scene (Waldron; the sensor/token data selected for sending [¶ 0128-0129 and ¶ 0135] is based (at least) in part on a location of the FOV (i.e. physical region) [¶ 0046, ¶ 0082, and ¶ 0101] includes/encompassing the object identified in the AR scene [¶ 0082-0083, ¶ 0085, and ¶ 0101-0102], as illustrated within Figs. 2 and 3; moreover, a frontal location [¶ 0037-0038 and ¶ 0049-0050] associated with the UI element [¶ 0079-0080, ¶ 0083, and ¶ 0085]; wherein, placement of one or more elements of information in front of a user [¶ 0008-0010]); 
Waldron; the executable instructions that when executed by one or more processors of the AR, as addressed above, cause the AR device to (at least) receive virtual object (i.e. event, virtual assessment data) data based (at least) in part on the sensor data [¶ 0074-0076 and ¶ 0085] and a position of the FOV (i.e. physical region) in the AR scene [¶ 0079-0080 and ¶ 0082-0083]; moreover, object recognition [¶ 0071-0072] associated with generating assessment data [¶ 0077-0078] and generating virtual objects that are visually presented to a user [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; and moreover, a frontal location [¶ 0037-0038 and ¶ 0049-0050]); 
define a user interface element using location indicated relative to an origin  (Waldron; the executable instructions that when executed by one or more processors of the AR, as addressed above, cause defines one or more virtual objects (i.e. user interface element) using one or more location(s) visualized/indicated relative to a POV (i.e. origin) [¶ 0049-0050 and ¶ 0082-0083]; moreover, one or more virtual objects rely on analyzed location information within a FOV [¶ 0042-0043, ¶ 0079-0080, and ¶ 0085], in relation with geolocation analysis [¶ 0191-0192, ¶ 0195-0196, and ¶ 0204-0205]; additionally, GPS location information corresponds to geographic coordinates [¶ 0042 and ¶ 0114]; still further, within a FOV one or more virtual objects are associated within one or more tangible objects in their location [¶ 0186, ¶ 0188, and ¶ 0204-0205], as illustrated within Fig. 9).
Waldron fails to disclose to:

define a user interface element using coordinates indicated relative to the origin of the coordinate system; and
 display the user interface element based at least in part on a translation of the coordinates to a position in the augmented reality scene. 
However, Hart teaches to: define a user interface element using coordinates indicated relative to the physical region (Hart; define one or more digital content (i.e. user interface element) using coordinates indicated relative to the physical region [¶ 0025-0026 and ¶ 0029-0030]); and
 display the user interface element based at least in part on a rendering of the coordinates to a position in the augmented reality scene (Hart; the AR device displays the one or more digital content (i.e. user interface element) based at least in part on a rendering of the coordinates to a position/location in the AR scene [¶ 0024-0025 and ¶ 0030-0031]; moreover, anchor AR digital content [¶ 0041]).
Waldron and Hart are considered to be analogous art because both pertain to generating and/or managing data in relation with providing media data to a user, wherein one or more computerized units are utilized in order to produce a mixed reality effect.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron, to incorporate to: define a user interface element using coordinates indicated relative to the physical region; and display the user interface element based at least in part on a rendering of as taught by Hart), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Hart; [¶ 0017-0018]).
Waldron as modified by Hart fails to disclose the event comprising coordinates in a coordinate system whose origin is defined relative to the physical region;
define a user interface element using coordinates indicated relative to the origin of the coordinate system; and
translation of the coordinates to a position in the augmented reality scene.
However, Ballard teaches the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point (Ballard; the event comprising coordinates in a coordinate system whose origin is defined relative to the physical point [¶ 0047-0050]; moreover, properties or rules associated with the virtual objects or new coordinates [¶ 0052-0053]; wherein, AR content is defined/linked to coordinate system [¶ 0054-0056 and ¶ 0058]); and to:
 display the user interface element based at least in part on a translation of the coordinates to a position in the augmented reality scene (Ballard; the AR content (i.e. user interface element) based at least on translation of the coordinates to a position in the AR scene [¶ 0061-0062, ¶ 0064, and ¶ 0066-0067]; moreover, using coordinates [¶ 0060-0062 and ¶ 0064] indicated relative to the physical point [¶ 0017, ¶ 0048, and ¶ 0069]; and moreover, “the AR content is snapped to a real world location” [¶ 0071-0073]).
Waldron in view of Hart and Ballard are considered to be analogous art because they pertain to generating and/or managing data in relation with providing media data to 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart, to incorporate the event comprising coordinates in a coordinate system whose origin is defined relative to the point; and to: display the user interface element based at least in part on a translation of the coordinates to a position in the augmented reality scene (as taught by Ballard), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Ballard; [¶ 0018-0019]). 
Waldron as modified by Hart and Ballard fails to disclose a coordinate system whose origin is defined relative to the physical region.
However, Kurabayashi teaches the event comprising coordinates in a coordinate system whose origin is defined relative to the physical region (Kurabayashi; event comprising coordinates in a coordinate system whose origin is defined relative to the physical region [¶ 0052-0054 and ¶ 0092-0094]; wherein, a physical marker defines a coordinate system whose origin is relative to the physical region [¶ 0054-0056 and ¶ 0098-0099] and event to the application through extraction [¶ 0084-0086 and ¶ 0091]; moreover, MR web application [¶ 0019 and ¶ 0021] with a physical object within the region [¶ 0051, ¶ 0056, and ¶ 0061-0063]).
Waldron in view of Hart, Ballard, and Kurabayashi are considered to be analogous art because they pertain to generating and/or managing data in relation with 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart and Ballard, to incorporate the event comprising coordinates in a coordinate system whose origin is defined relative to the physical region (as taught by Kurabayashi), in order to provide an improved mixed reality environment of virtual and real space that allow for user a natural experience (Kurabayashi; [¶ 0002 and ¶ 0004-0006]).   

Regarding claim 17, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the non-transitory computer-readable storage medium of claim 16, wherein the application updates the user interface element in response to an additional event (Waldron; the implementation of information in the form of a UI (i.e. application), as addressed within the parent claim, implicitly updates the one or more virtual objects (i.e. user interface element) in response to an additional event [¶ 0082-0083, ¶ 0085, and ¶ 0101-0102], as illustrated within Figs. 2 and 3; wherein, a user is provided with information based on where the user is looking [¶ 0008-0010], as a apart of an information communion between a server and client in real time [¶ 0071, ¶ 0073-0074, and ¶ 0079-0080]; wherein, an additional event corresponds to capture ¶ 0005-0006, ¶ 0043, and ¶ 0071] and/or user interaction [¶ 0051 and ¶ 0079-0081]), wherein the update is based at least in part on view (Waldron; the implicit update, as addressed above, is based at least in part on FOV [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; wherein, overlaid information within a FOV [¶ 0049-0050 and ¶ 0079];  additionally, Fig. 9 illustrates overlaid information within a FOV [¶ 0202 and ¶ 0204-0205]).  
Ballard further teaches coordinates indicated independently of motion of at least one of the augmented reality device or the object (Ballard; coordinates indicated independently of motion of at least one of the AR device or the object AR content (i.e. object) [¶ 0058 and ¶ 0062]; moreover, location and locating of AR content regardless of changes [¶ 0064-0065 and ¶ 0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart, Ballard, and Kurabayashi, to incorporate coordinates indicated independently of motion of at least one of the augmented reality device or the object (as taught by Ballard), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Ballard; [¶ 0018-0019]). 

Regarding claim 18, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the non-transitory computer-readable storage medium of claim 16, wherein the application indicates the coordinates of the user interface elements by at least indicating a location in the region (Waldron; the implementation of information in the form of a UI (i.e. application), as addressed within the parent claim, visualizes/indicates the one or more location(s) of the one or more virtual objects (i.e. user interface element) by at least visualizing/indicating a location in the FOV (i.e. region) [¶ 0079-0080, ¶ 0082-0083, and ¶ 0085]; moreover, a frontal location [¶ 0037-0038 and ¶ 0049-0050], wherein placement of one or more elements of information is/are in front of a user [¶ 0008-0010]).  
Ballard further teaches indicates the coordinates of the user interface elements by at least indicating a gravitational point in the region (Ballard; indicates the coordinates of the AR content (i.e. user interface elements) by at least indicating a lock mode point (i.e. gravitational point) in the region of a user [¶ 0058 and ¶ 0062]; moreover, control of interaction with location of AR content [¶ 0064-0065 and ¶ 0067]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing of the claimed invention was made to modify Waldron as modified by Hart, Ballard, and Kurabayashi, to incorporate indicates the coordinates of the user interface elements by at least indicating a gravitational point in the region (as taught by Ballard), in order to provide an improved mixed reality environment of virtual and real space that allow for user immersion (Ballard; [¶ 0018-0019]). 

Regarding claim 19, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the non-transitory computer-readable storage medium of claim 16, having stored thereon further executable instructions that, in response to being executed by one or more processors of an augmented reality device, cause the augmented reality device (Waldron; the one or more memory units 114 and/or 404 (i.e. non-transitory computer-readable storage medium), as addressed within the parent claim, having stored thereon (further) executable instructions [¶ 0061 and ¶ 0132] that cause the AR device to perform [¶ 0107, ¶ 0110, and ¶ 0118], in response to being executed by one or more processors 402 of an AR device 400 [¶ 0053 and ¶ 0116-0117]) to at least: 
filter sensor data based at least in part on the position of the physical region (Waldron; the executable instructions that when executed by one or more processors of the AR, as addressed above, cause the AR device to (at least) filter/select sensor data based at least in part on the position of the FOV (i.e. physical region) [¶ 0082-0083]; moreover, the selection/identification of sensor data based on the view of the user [¶ 0037-0038 and ¶ 0043] to be present [¶ 0049-0050]). 
 
Regarding claim 20, Waldron in view of Hart, Ballard, and Kurabayashi further discloses the non-transitory computer-readable storage medium of claim 16, having stored thereon further executable instructions that, in response to being executed by one or more processors of an augmented reality device, cause the augmented reality device (Waldron; the one or more memory units 114 and/or 404 (i.e. non-transitory computer-readable storage medium), as addressed within the parent claim, having stored thereon (further) executable instructions [¶ 0061 and ¶ 0132] that cause the AR device to perform [¶ 0107, ¶ 0110, and ¶ 0118], in response to being executed by one or more processors 402 of an AR device 400 [¶ 0053 and ¶ 0116-0117]) to at least: 
track the position of the region in three-dimensional space (Waldron; implicitly track the position of the geographic location (i.e. region) in real space (i.e. 3D space) [¶ 0042-0043 and ¶ 0049-0050], as illustrated within Figs. 2 and 3, given the GPS sensor data input [¶ 0042, ¶ 0114, and ¶ 0123]; moreover, geolocation analysis [¶ 0192, ¶ 0197-0198, and ¶ 0204-0205]); and 
select sensor data for sending to the remote service based at least in part on the position of the physical region in three-dimensional space (Waldron; select sensor/token data for sending to the server (i.e. remote service) [¶ 0128-0129 and ¶ 0135] based (at least) in part on a position of the FOV (i.e. physical region) in real space (i.e. 3D space) [¶ 0046-0047, ¶ 0082-0083, and ¶ 0101-0102]; moreover, information associated with a FOV [¶ 0037, ¶ 0049, ¶ 0071, and ¶ 0073-0074]; and moreover, geolocation analysis [¶ 0197-0198 and ¶ 0204-0205]).  




Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of Reference Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Lloyd Beard whose telephone number is (571)272-5735.  The examiner can normally be reached on Monday - Friday, 8:00 AM - 5: 00 PM, alternate Fridays EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


CHARLES LLOYD. BEARD
Examiner
Art Unit 2616



/CHARLES L BEARD/Examiner, Art Unit 2616